UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended September 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to 333-141035 (Commission file number) NEW GREEN TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Florida 88-0409143 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 334 S. HYDE PARK AVE., TAMPA, FLORIDA33606 (Address of principal executive offices) (Zip Code) 727-451-6565 (Registrant'stelephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:as ofNovember 6, 2009, 2009, there were 96,720,353 shares outstanding. Transitional Small Business Disclosure Format (Check one): Yeso No x Documents Incorporated by Reference: None 1 Table of Contents Page PART I FINANCIAL INFORMATION 3 Item 1 Financial Statements 4 BALANCE SHEETS as of September 30, 2009 (Unaudited) and December 31, 2008 4 STATEMENTS OF OPERATIONS For the three month and nine month periodsendedSeptember 30, 2009 and 2008 (Unaudited) 5 STATEMENTS OF CASH FLOWS For the nine monthsended September,2009 and 2008 (Unaudited) 6 – 7 Notes to Financial Statements 8 - 13 Item 2 Management's Discussion and Analysisof Financial Condition and Results ofOperations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 6 Exhibits 21 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION Forward looking statements We are including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, the Company. Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements that are other than statements of historical facts. The statements contained herein and other information contained in this report may be based, in part, on management's estimates, projections, plans and judgments. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future", "plans", "targets" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date hereof. Our expectations, beliefs and projections are expressed in good faith and are believed to have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in our records and other data available from third parties, but there can be no assurance that management's expectations, beliefs or projections will result or be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that could cause actual results to differ materially from those discussed in the forward-looking statements: our dependence on limited cash resources, dependence on certain key personnel within the Company, and the ability to raise additional capital; our ability to obtain acceptable forms and amounts of financing; the demand for, and price level of, our products and services; competitive factors; the ability to mitigate concentration of business in a small number of customers; the evolving industry and technology standards; the ability to protect proprietary technology; and our ability to efficiently manage our operations. Accordingly, actual results may differ, possibly materially, from the predictions contained herein. 3 ITEM 1. FINANCIAL STATEMENTS New Green Technologies, Inc. Balance Sheets (A Development Stage Company) 30-Sep-09 31-Dec-08 Unaudited Assets CURRENT ASSETS Cash and Cash Equivalents $ - $ Security Deposit Total Current Assets PROPERTY AND EQUIPMENT Computers and Equipment, net CAVD Unit, net Plasma equipment, net Total Property and Equipment OTHER ASSETS CAVD Technology Plasma/BORS Technology Investment- Kinetic Energy New Green Technology Total Other Assets Total Assets $ $ LIABILITIES & STOCKHOLDER’S EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Liabilities Other Current Liabilities Total Current Liabilities OTHER LIABILITIES Notes Payable Accounts Payable-Related Parties Commitments and Contingencies - - Total Liabilities STOCKHOLDER’S EQUITY Common Stock, $.001 par value, 200,000,000 Shares Authorized 96,192,881 and 24,009,558 Issued and Outstanding Respectively Preferred Stock, $.001 par value, 70,000,000 Shares Authorized 29,517 Issued and Outstanding 29 29 Additional Paid-in Capital Total Capital Stock Accumulated Deficit Stockholder’s Equity (Deficit) $ $ Total Liabilities & Stockholder’s Equity $ $ * The balance sheet of December 31, 2008 was taken from the audited financial statements of that date. See accompanying notes to unaudited condensed financial statements which are an integral part of these financial statements. 4 New Green Technologies, Inc. UNAUDITED STATEMENTS OF OPERATIONS (A Development Stage Company) Accumulated from Date of Three Months Three Months Nine Months Nine Months Inception ended ended ended Ended Through 30-Sep-09 30-Sep-08 30-Sep-09 30-Sep-08 30-Sep-09 Net Sales $ - $ - $ - $ - $ - Cost of Sales - Gross Profit - Selling, General & Administrative Expenses Research And Development - Loss from Operations Loss on Sale of Securities - Permanent Impairment Writedown on Marketable securities - - Other Income - - - Interest Expense Net Loss $ Basic Net Loss Per Common Share $ $ Diluted Net Loss Per Common Share $ ) $ ) Weighted Average of Common Shares Outstanding See accompanying notes to unaudited condensed financial statementswhich are an integral part of these financial statements 5 New Green Technologies, Inc. UNAUDITED STATEMENTS OF CASH FLOWS (A Development Stage Company) Accumulated from Nine Months Nine Months Date of Inception Ended Ended through 30-Sep-09 30-Sep-08 30-Sep-09 OPERATING ACTIVITIES Net Loss $ $ $ Adjustments To Reconcile Net Loss to Cash Used By Operating Activities: Depreciation Amortization of Debt Discount - - Interest Expense Issuance of CommonShares for Services Issuance to Regent - - Loss on Sale of Securities - - Loss on Investment - - Permanent Impairment Writedown on Marketable Securities - Accounts Payable Accounts Payable-Related Parties - Stock Loans Receivable - - Accrued Liabilities Cash Provided By (Used in) Operating Activities INVESTING ACTIVITIES Purchase of Fixed Assets - - Cash Proceeds on Sale of Marketable Securities - - Loss on Langley - - Employee Advances - - - Licensing Fee - Employee Advances - - Investment in SEP - - Cash Provided By (Used in) Investing Activities - ) 6 STATEMENTS OF CASH FLOWS - continued FINANCING ACTIVITIES Proceeds from notes payable Security Deposit - - Net Proceeds From Shareholder Loans - Net Proceeds From Shareholder Advances - - Stock Subscription - - Cash Provided By Financing Activities Decrease in Cash and Cash Equivalents 0 CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ - $ - $ - NON CASH INVESTING AND FINANCING ACTIVITIES Purchase of CAVD Technology and Equipment 3,183,333 common shares $ - $ Purchase of Plasma Technology and Equipment 2,800,000 common shares $ - $ Purchase of Name “NEW GREEN TECHNOLOGIES INC. 50,000 common shares $ - $ Repayment of notes payable 27,416,500 common shares $ $ - Payment of Debt to Officer and Directors 33,276,333 common shares $ 499,145 $ - See accompanying notes to unaudited condensed financial statementswhich are an integral part of these financial statements. 7 NEW GREEN TECHNOLOGIES INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS September30, 2009 (UNAUDITED) NOTE 1 - DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The Company follows the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and has adopted a year-end of December 31. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulations S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. For further information, refer to the financial statements and footnotes thereto included in the Company's annual report of Form 10-K for the year ended December 31, 2008. Management is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. In management’s opinion all adjustments for a fair statement of results for interim periods have been included. The Company’s system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financialstatements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying amount of cash, accounts payable, notes payable and accrued liabilities, as applicable, approximates fair value due to the short term nature of these items in accordance with the provisions of SFAS no. 157 “Disclosures about Fair Value of Financial Instruments”. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Concentration of Credit Risk The Company places its cash in what it believes to be credit-worthy financial institutions. However, cash balances may exceed FDIC insured levels at various times during the year. There were no bank balances exceeding insured limits at September 30, 2009. Revenue There was no revenue generated in the year ended December 31,2008.Nor was there revenue generated during the quarter or ninemonth period ended September 30, 2009. Income Taxes Income taxes are provided for based on the liability method of accounting pursuant to Statement of Financial Accounting Standards ("SFAS") No. 109, "Accounting for Income Taxes.” Deferred income taxes, if any, are recorded, using enacted tax rates expected to apply, to reflect the tax consequences on future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each year-end. Loss Per Share The Company calculates earnings per share in accordance with SFAS No. 128, "Earnings Per Share," which requires presentation of basic earnings per share ("Basic EPS") and diluted earnings per share ("Diluted EPS"). The computation of Basic EPS is computed by dividing loss available to common stockholders by the weighted average number of outstanding common shares during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period. The computation of Diluted EPS does not assume conversion, exercise or contingent exercise of securities that would have an anti-dilutive effect on earnings. As of September 30, 2009, there were no stock options and 2,116,667 warrants outstanding. 8 NEW GREEN TECHNOLOGIES INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS September30, 2009 (UNAUDITED) NOTE 1 - DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES- continued Stock Based Compensation The Company is subject to the provisions of SFAS No. 123 "Accounting for Stock-Based Compensation," which prescribes the recognition of compensation expense based on the fair value of options on the grant date. SFAS No. 123 allows companies to continue applying APB 25 if certain pro forma disclosures are made assuming hypothetical fair value method, for which the Company uses the Black-Scholes option-pricing model. For non-employee stock based compensation, the Company recognizes an expense in accordance with SFAS No. 123 and values the equity securities based on the fair value of the security on the date of grant unless a contract states otherwise. For stock-based awards the value is based on the market value for the stock on the date of grant and if the stock has restrictions as to transferability a discount is provided for lack of tradability.
